DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blixhavn et al [US 20090114005 A1].
As for claim 1, Blixhavn discloses a systematized multi-point sensors unit comprising: 
a sensor module (110) composed of a plurality of sensors (112) and attached onto an inner surface of a tire (paragraph 0021: the piezoelectric devices 112 are situated on a flexible substrate 114 that is mountable to the inside surface 108 of the tire 102.) to monitor conditions of a tire and a road surface (paragraph 0020: The sensor system 110 outputs signals representing desired parameters of the tire 102, such as information about the contact area, sidewall deflection, tire pressure, etc. paragraph 0022: Thus the piezoelectric devices 112 can detect deformation of portions of the tire 102 in contact with the road as it rotates, generating a voltage in response to an applied mechanical stress.), and a connection member (132) for connecting the plurality of sensors by wire, wherein the plurality of sensors are arranged in a line in a manner of 
As for claim 2¸  the sensor module comprises a main sensor module (130) for performing wireless transmission and reception of data and receiving power (paragraphs 0020, 0022, 0026); a sub-sensor module composed of a plurality of sensors disposed opposite to each other with respect to the main sensor module (Fig 9.); and a power supply element (150) for supplying power to the main sensor module and wherein the sub-sensor module is electrically connected to the main sensor module via the connection member to share data and power with the main sensor module (Figure 9 and paragraph 0027).
Claim 3 is interpreted and rejected using the same reasoning as claim 2 above.  See power converter (150) and Fig 9.
As for claim 6, the power supply element is of a battery or an energy harvester (power is harvested from the piezoelectric devices and converted for use in the main sensor (paragraph 0027).
As for claim 7¸ the connection member is configured by an electrically conductive film connector (paragraphs 0021-0022).
As for claim 11, the sensor module is attached to the inside of the tire by using an adhesive or a gluing agent (paragraph 0022).
As for claim 12, the claim is interpreted and rejected using the same reasoning as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Blixhavn et al as applied to the claims above.
Regarding claims 4 and 5, Blixhavn discloses that the piezoelectric devices produce power and pass the power on to the power conversion circuitry in the main sensor.  Blixhavn does not explicitly disclose that the power supply is formed separately from the main sensor.  However, the placement of the power supply is viewed as a matter of engineering preference that would be left to the artisan.  The skilled artisan would have recognized that separate versus integral components is merely a decision made in routine circuit design.  The placement of the power supply in this instance would not add novelty to the invention.

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Blixhavn et al as applied to the claims above, and further in view of Sabatini et al [US 20170001483 A1].
As for claim 8¸ Blixhavn discloses that the sensors are arranged on a flexible substrate and that the flexible substrate may be a flexible film made from a suitable plastic material (paragraph 0021).  Blixhavn does not explicitly disclose a flexible printed circuit board.  In an analogous art for a tire sensor device, Sabatini discloses that it was known in the art for tire sensing devices and electronic modules to comprise a flexible printed circuit board (see Abstract and paragraphs 0030 and 0044).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Blixhavn to include the flexible printed circuit board taught by Sabatini in order to yield the predictable result of desirable tire monitoring arrangement.  The artisan would have recognized that the flexible printed circuit board would meet the requirements of a suitable plastic material (Blixhavn paragraph 0021).
As for claim 9, examiner takes official notice that it was known in the art for a tire to include a plurality of tire monitoring sensors/modules.  It would have been obvious to the skilled artisan to modify Blixhavn to include multiple modules as was known in the art in order to yield the predictable results of a system wherein the artisan could ensure the proper coverage of the entire surface of the tire with sensors OR to provide redundancy in measuring the health of a tire.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684